Citation Nr: 0317268	
Decision Date: 07/24/03    Archive Date: 07/31/03

DOCKET NO.  00-07 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a bilateral knee 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1978 to October 
1982, plus five years and eleven months of prior active 
service. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of December 1998 by the 
Department of Veterans Affairs (VA) Portland, Oregon, 
Regional Office (RO).  The case subsequently came under the 
jurisdiction of the Denver, Colorado, RO.   


REMAND

Initially, the Board notes that additional relevant evidence 
has been added to the claims file since the issuance of the 
most recent supplemental statement of the case.  In this 
regard, the Board notes that the veteran submitted a medical 
report from Eric Sandefur, D.O., which contains an opinion 
that the veteran's knee symptoms were aggravated by an 
accident in service and were related to symptoms of service-
connected ankle and low back disorders.  In addition, the 
record contains a medical opinion from a VA physician dated 
in November 2000 which is to the effect that the veteran's 
knee problems are not related to service.  Although one of 
these items of evidence was mentioned by the RO in a letter 
to the veteran dated in March 2001, there is no rating 
decision which readjudicates the claim for service connection 
for a bilateral knee disorder based on these opinions, and 
there is no supplemental statement of the case which 
discusses those items of evidence.  These items of evidence 
must be considered by the RO in the first instance.   

In addition, on his substantive appeal form dated in February 
2000, the appellant checked boxes indicating that he desired 
a personal hearing at the RO before a Member of the Board.  
He subsequently had a hearing before a hearing officer from 
the RO, but there is no indication that this was in lieu of 
the requested travel board hearing.  On the contrary, a 
statement in support of claim from the veteran dated in 
February 2000 shows that when the veteran requested the 
hearing before the RO hearing officer, he indicated that he 
reserved the right to a hearing before the Board at the RO.  
A letter from the RO to the veteran dated in June 2000 shows 
that his name was being placed on the list of persons wishing 
to appear before the traveling section of the Board.  
Significantly, however, it does not appear that the hearing 
ever took place.  Thus, the request for a hearing before a 
Traveling Member of the Board which the appellant made in his 
substantive appeal form remains unsatisfied.  In an informal 
hearing presentation dated in May 2003, the veteran's 
representative requested that the case be remanded to the RO 
for the purpose of affording the veteran a hearing before the 
Board.  This hearing must be scheduled at the RO level, and, 
accordingly, a remand is required.  See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993) (citing 38 U.S.C.A. § 7104(a) 
("claimant has right to a hearing before [issuance] of BVA 
decision"); 38 C.F.R. §§ 3.103(a) and (c)(1), 19.9, 19.25, 
20.704).  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should issue a rating decision 
which considers all relevant evidence 
which has been added to the claims file 
since the issuance of the supplemental 
statement of the case in July 2000.  If 
the benefits sought are not granted, the 
RO should issue a supplemental statement 
of the case. 

2.  Upon completion of the foregoing, the 
RO should take steps necessary to ensure 
that the appellant's name is added to the 
schedule of hearings to be conducted at 
the RO before a traveling Member of the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999)

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




